Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Allowable Subject Matter
Regarding claims 1, 15, and 20, none of the references of record alone or in combination discloses or suggests the interface circuitry is configured to input first display data in the first interface mode and second display data in the second interface mode; driver circuitry configured to drive the display panel based on the first display data and the second display data; and control circuitry configured to, based on a command signal received from a device external to the display driver and while the first display data is input in the first interface mode and driven on the display panel, stop scan-drive of the display panel during a period until driving of the display panel in the second interface mode is enabled, wherein the period occurs between driving the display panel based on the first display data and driving the display panel based on the second display data, in combination with the other elements of the instantly claimed invention.

Claims 2-6, 8, 10, 16-19, 21-23, and 25-27 depend from claims 1, 15, and 20. Accordingly, claims 1-6, 8, 10, 15-23, and 25-27 are allowed.
Election/Restrictions
The 15 November 2017 Restriction Requirement is hereby withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeff Piziali whose telephone number is (571)272-7678.  The examiner can normally be reached on Monday - Friday (7:30AM - 4PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin (Kumar) Patel can be reached on (571) 272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jeff Piziali/
Primary Examiner, Art Unit 2628
22 February 2021